Citation Nr: 1522648	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  14-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a traumatic brain injury (TBI) with residual headaches.

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.

(The issue of entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at Multicare Orthopedics on October 8, 2012 is the subject of a separate decision by the Board.)




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1962.

These matters come before the Board of Veterans' Appeals (Board) from a June 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In November 2014, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2014 rating decision, the RO denied the Veteran's petition to reopen a claim of service connection for a cervical spine disability as new and material evidence had not been submitted and denied entitlement to service connection for a left knee disability, a TBI with residual headaches, and SMC based on the need for regular aid and attendance of another person or on account of being housebound.  The Veteran submitted notices of disagreement with this decision in July 2014.  A statement of the case has not been issued as to these issues.  38 U.S.C.A. § 7105(a) (West 2014).  The Board is required to remand these issues for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case as to the issues of whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability, entitlement to service connection for a left knee disability, entitlement to service connection for a TBI with residual headaches, and entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

